IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 44305

STATE OF IDAHO,                                 )   2017 Unpublished Opinion No. 420
                                                )
       Plaintiff-Respondent,                    )   Filed: March 29, 2017
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
CHRISTOPHER LYNN WIRFS,                         )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Richard D. Greenwood, District Judge.

       Judgment of conviction and unified sentence of twenty-five years, with a minimum
       period of confinement of five years, for felony aggravated battery as enhanced by use of a
       deadly weapon in the commission of a crime, and a sentence of five years determinate, to
       run consecutively, for felony stalking in the first degree, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GRATTON, Chief Judge; MELANSON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Christopher Lynn Wirfs pleaded guilty to felony aggravated battery, Idaho Code §§ 18-
903(a), 907(a), 907(b), as enhanced by felony use of a deadly weapon in the commission of a
crime, I.C. § 19-2520, and felony stalking in the first degree, I.C. § 18-3316. The district court
imposed a unified twenty-five year sentence, with five years determinate, and a consecutive
determinate five-year sentence respectively. Wirfs appeals, contending that his sentence is
excessive.




                                                1
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wirfs’ judgment of conviction and sentence are affirmed.




                                                   2